ON REHEARING.
Per Curiam:
This case was decided by this court by an opinion handed down on January 20, 1927, which affirmed the decree of the Circuit Court of Accomac county. Consequently, a petition to rehear was. filed by the appellants, and at the March, 1927, term a rehearing was granted. Briefs were filed by the parties, and the case again orally argued at the January, 1928, term.
After careful and mature reconsideration, of the questions raised, we are of opinion to adhere to our former decision; and the decree of the trial court is therefore affirmed.

Affirmed.